DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an insulating composition comprising: a) a polymer resin; b) a nanoclay; and c) one or more nanofillers, the one or more nanofillers including zinc oxide and wherein the composition comprises greater than about 5% zinc oxide by weight, wherein the insulating composition has a dielectric constant of less than about 5, a dissipation factor of less than about 3%, and a breakdown strength of greater than about 1,000V/mil, and wherein the insulating composition has an endurance life of at least 400 hours at 310 volts per mil (claim 1).  This invention also deals with a motor comprising, a rotor; a stator; at least one winding associated with the rotor or the stator; and a nanostructured insulating composition applied to the at least one winding, wherein the nanostructured insulating composition comprises: a) a polymer resin: b) a nanoclay; and c) one or more nanofillers, the one or more nanofillers including zinc oxide and wherein the composition comprises greater than about 5% zinc oxide by weight (claim 9).  This invention also deals with a method of insulating a motor, the motor including a rotor, a stator, and at least one winding associated with the rotor or the stator, the method comprising: wrapping a winding around a lamination of the motor, and applying a nanostructured insulating composition to the winding, wherein the nanostructured insulating composition comprises: a) a polymer resin: b) a nanoclay; and c) one or more nanofillers, the one or more nanofillers including zinc oxide and wherein the composition comprises greater than about 5% zinc oxide by weight (claim 18).  The above stated claim limitations are not disclosed in the prior art of record and therefore claims 1-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed August 12, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Cao fails to disclose or teach at least the above limitations of independent claims 1, 9, and 18.  Specifically, However, Cao then discloses particular values of the components of the insulation 100.
Specifically, Cao discloses that “the insulation 100 may comprise zinc oxide in an amount of less than about 5% of the total weight of the insulation 100.  Accordingly, the maximum amount of zinc oxide by weight of the insulation that is disclosed or contemplated by Cao is only “less than about 5%.” In contrast to the explicit teachings of Cao, claims 1, 9, and 18 require that “the composition comprises greater than about 5% zinc oxide by weight.”" is persuasive and therefore claims 1-26 have been allowed.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
August 25, 2022